       Case 1:10-cv-04039-SDG Document 61-3 Filed 10/21/20 Page 1 of 7




APPENDIX E TO CONSENT DECREE MODIFICATION




Initial and Additional Priority Areas:
Certain Definitions, Minimum Linear Footage, and Projects to be
Completed by December 31, 2021


Submitted to

U.S. Environmental Protection Agency
Georgia Environmental Protection Division

Submitted by

Department of Watershed
Management
DeKalb County, Georgia
Case No. 1:10 cv 4039-SDG




September 2020
         Case 1:10-cv-04039-SDG Document 61-3 Filed 10/21/20 Page 2 of 7




                          APPENDIX E TO CONSENT DECREE MODIFICATION
                       Initial and Additional Priority Areas:
 Certain Definitions, Minimum Linear Footage, and Projects to be Completed by
                                 December 31, 2021

Part 1 – Definitions
For clarity and ease of understanding, definitions for the following terms are provided.
Project Categories: The four project categories of “Simple Pipe Review,” “Simple Pipe Rehabilitation,”
“Complex Pipe Design,” and “Complex Pipe Rehabilitation.”
Simple Pipe Review: Visual review of pipeline assessment certification program coded closed circuit
television video and development of Simple Pipe Rehabilitation recommendations to address severe
defects noted during condition assessment.
Simple Pipe Rehabilitation: Sewer rehabilitation to address structural issues identified during Simple
Pipe Review. This can include point repairs, pipe lining, same size pipe replacement, and manhole lining.
Complex Pipe Design: Process to determine how to address capacity limitations within the WCTS,
utilizing the hydraulic model and growth projections, among other tools, to determine the extent of
comprehensive rehabilitation needed to reduce I/I alone or in conjunction with adding capacity through
increasing pipe conveyance capacity or adding storage. Design may include any permitting,
land/easement acquisition, surveying, geotechnical studies, equipment acquisition, engineering plans,
etc.
Complex Pipe Rehabilitation: Sewer rehabilitation that addresses capacity issues within the system.
This can be addressed through comprehensive rehabilitation to reduce I/I through pipe lining, point
repairs, same size pipe replacement, manhole lining, vented manhole lid replacement, cleanout
replacement, lateral connection rehabilitation and lower lateral lining/replacement. In conjunction with
comprehensive rehabilitation or alone, capacity relief projects can be constructed including pipe
upsizing, construction of new relief sewers, or inline or offline storage.
Minimum Linear Footage of Pipe Review, Design, and Rehabilitation: Minimum amount of linear
footage to be (a) reviewed for a Simple Pipe Review project, (b) designed for a Complex Pipe Design
project, or (c) rehabilitated for a Simple Pipe Rehabilitation or Complex Pipe Rehabilitation as those
Project Categories are listed in Table E-1 of this Appendix E. The initial estimate of the minimum
amount of linear footage to be completed in the Project Categories specified in Table E-1 of this
Appendix E along with each corresponding year shall be used to determine compliance, notwithstanding
a difference with the actual footage after project completion.




Appendix E – PASARP Definitions and Schedule                                                          E-1
         Case 1:10-cv-04039-SDG Document 61-3 Filed 10/21/20 Page 3 of 7




Part 2 – Minimum Linear Footage Interim Milestones

                     Table E-1. Interim Milestone Dates, Minimum Linear Footage by Year1


                                                Simple Pipe             Complex Pipe           Complex Pipe
      Year          Simple Pipe Review
                                               Rehabilitation             Design               Rehabilitation

    2019/2020             80,000                    60,000                 80,000                  40,000
      2021                700,000                  325,000                 20,000                  18,000
      2022                50,000                   200,000                 45,000                  20,000
      2023                15,000                   110,000                 50,000                  35,000
      2024                10,000                    60,000                 40,000                  45,000
      2025                   -                      50,000                 25,000                  40,000
      2026                    -                    40,000                  10,000                  25,000
      2027                    -                    10,000                     -                    15,000




1
        Additional linear footage of rehabilitation work of a particular Project Category completed in a given
calendar year beyond the minimum requirement for that particular calendar year shall be counted toward the
subsequent year or years.


Appendix E – PASARP Definitions and Schedule                                                                     E-2
           Case 1:10-cv-04039-SDG Document 61-3 Filed 10/21/20 Page 4 of 7




Part 3 – Projects to be Completed by December 31, 2021
           Table E-2. Simple Pipe Review & Complex Pipe Design Summary Through December 31, 2021
    Task                                                                    Approximate        Approximate
              Finish2                      Description
    No.                                                                      Simple LF          Complex LF
     1        2019      2438 Kings Court (PASARP SS0) (DB 2)                           697                   -

     2        2019      I-IG11 (DB 2)                                                1,821                   -

     3        2019      2860 Buford Highway (OSARP SSO) (DB 2)                       1,192                   -

     4        2019      2737 Winding Lane (PASARP SSO) (DB 2)                        1,838                   -
                        408 South Susan Creek Drive (OSARP SSO) (DB
     5        2019                                                                     884                   -
                        2)
     6        2019      Jolly Avenue (OSARP SSO) (DB 2)                                687                   -

     7        2019      108 East Ponce DeLeon (OSARP SSO) (DB 2)                       771                   -

     8        2019      Pole Bridge 7 (DB 1)                                               -            597

     9        2019      2692 Caladium Drive (DB 1)                                     689             1,826

    10        2019      Pole Bridge 6 (DB 1)                                               -            521

    11        2020      I-IG10 (DB 2)                                                5,444              125

    12        2020      2659 Mill Court (PASARP SSO) (DB 2)                          1,376                   -

    13        2020      5139 North Peachtree Road (OSARP SSO) (DB 2)                 1,230                   -

    14        2020       Valley View (CIP Project) (DB 2)                              499             1,396

    15        2020      Lindsey Drive (DB 1)                                           151                   -

    16        2020      Pole Bridge 8 (DB 1)                                               -           3,596

    17        2020      1576 Nantahalla Court (EPA) (DB 3)                             328                   -

    18        2020      608 S McDonough Street (DB 3)                                3,497              897

    19        2020      A-IG2 (DB 2)                                                 6,953             2,872

    20        2020      1676 Frazier Road (DB 1)                                       718                   -

    21        2020      1760 Mason Mill Road (OSARP SSO) (DB 2)                        339             2,473

    22        2020      3924 Roman Court (DB 1)                                      1,057                   -
                        3597 Sunderland Circle, 1083 Wimberly Rd, A-
    23        2020                                                                   4,660                   -
                        IG4 (EPA, OSARP SSO) (DB 3)
    24        2020      2312 Clairmont Rd, A-IG6 (EPA) (DB 3)                        2,177                   -


2
         Estimate based on currently available information. See also, Footnote #1 above.


Appendix E – PASARP Definitions and Schedule                                                                   E-3
          Case 1:10-cv-04039-SDG Document 61-3 Filed 10/21/20 Page 5 of 7




          Table E-2. Simple Pipe Review & Complex Pipe Design Summary Through December 31, 2021
   Task                                                              Approximate       Approximate
             Finish2                     Description
   No.                                                                Simple LF         Complex LF
    25       2020      A-IG6 (DB 3)                                           9,438                 670

    26       2020      215 Beaumont Avenue (EPA) (DB 3)                        724                 1,608

    27       2020      Package 6 Complex                                           -               7,221

    28       2020      Pole Bridge 4 (DB 1)                                        -                760

    29       2020      Package 8 Complex                                           -              15,886

    30       2020      4367 Buford Highway (DB 1)                              667                     -

    31       2020      Package 7 Complex                                           -              30,530

    32       2020      121 Lucerne Street (DB 1)                               454                     -

    33       2020      ASF1 (DB 1)                                           11,668                2,192

    34       2020      Pole Bridge 1 (DB 1)                                        -              11,526

    35       2020      Snapfinger Woods Dr (OSARP SSO) (DB 3)                      -              10,421

    36       2020      854 Sheppard Rd, A-SF2 (OSARP SSO) (DB 3)               112                     -

    37       2020      Nancy Creek Branch 2 (DB 2)                                 -               6,198

    38       2020      Package 5                                             80,000               42,671

    39       2020      In-house review / rehab recommendation               700,000                    -

    40       2020      161 Hood Circle (DB 1)                                      -               2,997

    41       2020      Nancy Creek Branch 1 (DB 2)                             249                 9,415

    42       2021      A-SF7 (DB 2)                                           3,889                4,656

    43       2021      A-SF2 (DB 3)                                           7,482                    -

   Total Footage to be Designed by 12/31/2021                              851,691           161,054




Appendix E – PASARP Definitions and Schedule                                                               E-4
          Case 1:10-cv-04039-SDG Document 61-3 Filed 10/21/20 Page 6 of 7




                                  Table E-3. Construction Through December 31, 2021
Task                                                                                  Approximate   Approximate
        Finish3                               Description
No.                                                                                    Simple LF     Complex LF
    1   2019      2438 Kings Court (PASARP SS0) (DB 2)                                        697

    2   2019      I-IG11 (DB 2)                                                             1,821                -

    3   2019      2860 Buford Highway (OSARP SSO) (DB 2)                                    1,192                -

    4   2019      2737 Winding Lane (PASARP SSO) (DB 2)                                     1,838                -

    5   2019      408 South Susan Creek Drive (OSARP SSO) (DB 2)                              884                -

    6   2019      Jolly Avenue (OSARP SSO) (DB 2)                                             687                -

    7   2019      108 East Ponce DeLeon (OSARP SSO) (DB 2)                                    771                -

    8   2020      Pole Bridge 7 (DB 1)                                                          -           597

    9   2019      2692 Caladium Drive (DB 1)                                                  689         1,826

10      2019      Pole Bridge 6 (DB 1)                                                          -           521

11      2020      I-IG10 (DB 2)                                                             5,444           125

12      2020      2659 Mill Court (PASARP SSO) (DB 2)                                       1,376                -

13      2020      5139 North Peachtree Road (OSARP SSO) (DB 2)                              1,230                -

14      2020      Valley View (CIP Project) (DB 2)                                            499         1,396

15      2020      Lindsey Drive (DB 1)                                                        151                -

16      2019      Pole Bridge 8 (DB 1)                                                          -         3,596

17      2020      1576 Nantahalla Court (EPA) (DB 3)                                          328                -

18      2020      608 S McDonough Street (DB 3)                                             3,497           897

19      2020      A-IG2 (DB 2)                                                              6,953         2,872

20      2019      1676 Frazier Road (DB 1)                                                    718                -

21      2020      1760 Mason Mill Road (OSARP SSO) (DB 2)                                     339         2,473

22      2019      3924 Roman Court (DB 1)                                                   1,057                -
                  3597 Sunderland Circle, 1083 Wimberly Rd, A-IG4 (EPA, OSARP
23      2020                                                                                4,660                -
                  SSO) (DB 3)
24      2020      2312 Clairmont Rd, A-IG6 (EPA) (DB 3)                                     2,177                -

25      2020      A-IG6 (DB 3)                                                              9,438           670



3
        Estimate based on currently available information. See also, Footnote #1 above.



Appendix E – PASARP Definitions and Schedule                                                               E-5
          Case 1:10-cv-04039-SDG Document 61-3 Filed 10/21/20 Page 7 of 7




                                 Table E-3. Construction Through December 31, 2021
Task                                                                                 Approximate   Approximate
        Finish3                               Description
No.                                                                                   Simple LF     Complex LF
 26      2020     215 Beaumont Avenue (EPA) (DB 3)                                           724         1,608

 27      2019     Pole Bridge 4 (DB 1)                                                         -           760

 28      2019     4367 Buford Highway (DB 1)                                                 667                -

 29      2020     121 Lucerne Street (DB 1)                                                  454                -

 30      2019     ASF1 (DB 1)                                                             11,668         2,192

 31      2019     Pole Bridge 1 (DB 1)                                                         -         5,526

 32      2021     Snapfinger Woods Dr (OSARP SSO) (DB 3)                                       -         9,421

 33      2020     854 Sheppard Rd, A-SF2 (OSARP SSO) (DB 3)                                  112                -

 34      2021     Nancy Creek Branch 2 (DB 2)                                                  -         6,198

 35      2020     161 Hood Circle (DB 1)                                                       -         2,997

 36      2021     Nancy Creek Branch 1 (DB 2)                                                249         9,415

 37      2021     A-SF7 (DB 2)                                                             3,889         4,656

 38      2021     A-SF2 (DB 3)                                                             7,482                -

 39      2020     Package 9 (AWS - Contractor 1)                                          81,996                -

 40      2020     Package 9 (AWS - Contractor 2)                                           7,493                -

 41      2020     Package 9 (AWS - Contractor 2 CO)                                       82,897                -

 42      2021     Package 9 (Co-op #1)                                                    73,392                -

 43      2021     Package 9 (Co-op #2)                                                    67,222                -

Total Footage to be Constructed by 12/31/2021                                            384,691        57,746




 Appendix E – PASARP Definitions and Schedule                                                             E-6
